Citation Nr: 1014468	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from December 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia, denying the claim currently on 
appeal.  This claim was previously remanded by the Board in 
February 2006 and September 2009 for additional evidentiary 
development.  

In December 2005, the Veteran was afforded a Video Conference 
hearing from the RO in Cleveland, Ohio before the undersigned 
Veterans Law Judge sitting at the Board's office in 
Washington, DC.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's psychiatric disorders, to include a mood 
disorder and an adjustment disorder, did not manifest during, 
or as a result of, his active military service.  

2.  The Veteran's preexisting antisocial personality disorder 
was not permanently aggravated as a result of his active 
military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.303, 3.304, 
3.306, 4.9, 4.125(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to be prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
be awarded as a matter of law.  Id.  However, the United 
States Supreme Court (Supreme Court) recently held this to be 
inconsistent with the statutory requirement that the CAVC 
take "due account of the rule of prejudicial error" under 
38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In reversing the Federal Circuit's decision, 
the Supreme Court held that the burden is on the claimant to 
show that prejudice resulted from the error, rather than on 
VA to rebut a presumed prejudice.  Id.

A notice letter sent to the Veteran in March 2003 addressed 
all notice elements listed under 3.159(b)(1) and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of the claim in a December 2006 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records and service personnel records.  Also, the 
Veteran received a VA medical examination in June 2009, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the claims file.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not yet been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder.  Specifically, the 
Veteran contends that he suffers from PTSD as a result of his 
military service.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from a psychiatric disorder that 
manifested during, or as a result of, his active military 
service.  As such, service connection is not warranted.  

The Veteran's service treatment records indicate that he was 
diagnosed with an antisocial personality disorder during his 
military service.  A personality disorder is considered to be 
a congenital or developmental defect.  38 C.F.R. § 3.303(c), 
4.9.  According to a February 1970 psychiatric evaluation, 
the Veteran was suffering from a dejected mood with poor 
judgment.  There was no evidence of a thought disorder, 
psychosis, or neurosis.  The Veteran was diagnosed with a 
chronic severe antisocial personality disorder that was 
manifested by illegal drug use, immature attitude, obsessive 
concern over personal problems, and suicidal ideation.  The 
psychiatrist concluded that this disorder existed prior to 
the Veteran's military service and that he suffered from a 
severe predisposition to drug abuse since adolescence.  

The Veteran's separation from active duty was recommended 
under Article 635-212, which applies when a veteran is 
unsuitable for service due to drug abuse.  The record also 
contains a report from the Veteran's commanding officer in 
which he was noted to be nervous and shaky due to a lack of 
drug use over the previous eight hours.  The Veteran reported 
a history of nervous trouble and a drug habit during his 
April 1970 separation examination.  Upon separation, the 
Veteran reported that he also suffered from nervous trouble 
with mild chronic anxiety and that he attempted suicide with 
a knife in October 1969.  There is no record of a suicide 
attempt in the service treatment records, and October 1969 
records only suggest that the Veteran had cut his left ring 
finger and that he suffered from gastroenteritis.  The 
Veteran's February 1970 psychiatric evaluation also noted 
that while the Veteran had experienced suicidal thoughts, he 
had never made an attempt to take his life.  

The next medical evidence of record of a psychiatric 
condition is a March 2003 VA outpatient treatment record.  
The Veteran reported being depressed for most of his life 
during this treatment, but it was noted that the Veteran's 
first psychiatric treatment was eight months earlier.  The 
Veteran reported feeling hopeless and helpless due to his 
poor health and not getting any better.  The Veteran was 
diagnosed with major depression secondary to his medical 
condition.  Another treatment record from March 2003 notes 
that the Veteran indicated that he always had a low grade 
depression, but that it was worse since a heart attack in 
2002 and that he was now unable to work.  The Veteran was 
diagnosed with a mood disorder status post myocardial 
infarction (MI).  The Veteran is not currently service-
connected for a heart disorder.  A diagnosis of rule out 
dysthymia was also assigned.  The Veteran was also noted to 
have a past history of substance abuse.  The Veteran failed 
to report to a substance abuse screening scheduled for April 
2003.  

The Veteran was seen for further consultation in May 2003.  
The Veteran reported being angry as a child and that he 
enlisted in the army to avoid jail time.  The examining 
psychologist concluded that the Veteran's reported stressors 
were unverifiable and far too unusual to accept at face value 
due in part to the Veteran's admitted history of heavy drug 
use.  It was the examiner's opinion that a diagnosis of PTSD 
was unwarranted and probably inappropriate.  Diagnoses of 
polysubstance abuse, along with depression not otherwise 
specified with anxiety and depressive symptoms, were 
assigned.  The examiner noted that a diagnosis of PTSD was 
tentatively suggested, but this was pending verification of 
the Veteran's reported stressors.  The examiner further 
opined that an Axis II diagnosis, or a personality disorder, 
was probable, and that it may in fact be the Veteran's 
primary disorder.  

The record also contains a letter from the Vet Center dated 
June 2003.  The Veteran was noted to be chronically depressed 
with PTSD.  The therapist who wrote the letter indicated that 
the Veteran suffered life threatening stresses during his 
tour in Vietnam.  PTSD was diagnosed, and it was noted that 
the Veteran had used alcohol, drugs and work as a means to 
deal with his PTSD.  

The record also contains a record of psychiatric treatment 
from VA dated February 2005.  The Veteran was noted to be 
exhibiting some symptoms of PTSD but there was no evidence of 
trauma.  The Veteran also presented some symptoms of anxiety, 
but his mood did not appear significantly depressed.  The 
examiner further concluded that the Veteran presented some 
vague symptoms of psychosis, but the examiner stressed that 
the Veteran replied in the affirmative to every question 
asked of him upon evaluation.  A subsequent PTSD screen 
performed by VA in September 2006 was negative.  

The Veteran was afforded a VA psychiatric examination in June 
2009.  The Veteran reported episodes of violence and 
behavioral problems as an adolescent.  The examiner concluded 
that the Veteran did not meet the DSM-IV criteria for PTSD.  
The examiner based this opinion on the fact that the Veteran 
did not meet the avoidance or hyperarousal criteria because 
his ancillary criteria were not clearly linked to his 
reported stressors any more than to the general dysfunction 
in his life.  In addition, it was the examiner's opinion that 
the Veteran was exaggerating his reporting of symptoms to a 
slight to moderate degree due to an unusual dramatic quality 
to the Veteran's answers.  The examiner also opined that 
while the Veteran may have in fact witnessed the stressors he 
described during the examination, the credibility of his 
claim that these were the cause of his current symptoms or 
that he had PTSD was questionable, due in part to the 
Veteran's false statements about his prior drug usage.  The 
examiner noted that the Veteran's drug addiction likely 
existed prior to his military service.  A diagnosis of 
adjustment disorder with mixed symptoms of anxiety and 
depression, amphetamine and alcohol dependence, was assigned.  
The Veteran reported that his substance abuse was in 
remission, indicating that he had abused substances six weeks 
prior.  

The above examiner filed an addendum to the June 2009 VA 
examination in November 2009 to offer an etiological opinion 
regarding the Veteran's non-PTSD related psychiatric 
conditions.  The examiner opined that it was not likely that 
the Veteran's current psychiatric conditions were a result of 
his military service.  The examiner noted that while the 
Veteran was diagnosed with an adjustment disorder during the 
previous examination, there was no reason to make a causal 
connection between this disorder and any event during the 
Veteran's military service.  The examiner based this opinion 
on the military psychiatric evaluation from February 1970 
that confirmed that the Veteran had a long established 
pattern of drug use and antisocial behaviors prior to his 
military service, and that the Veteran had no psychosis, 
neurosis or disqualifying mental defects at this time.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
psychiatric disorder, to include PTSD.  The Board will first 
address the Veteran's claim of entitlement to service 
connection for PTSD.  The Veteran's service personnel records 
do not confirm that the Veteran experienced combat during his 
military service.  As such, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran, 9 Vet. App. at 
166.  In addition, the Veteran's alleged stressors have not 
been confirmed, although an April 2009 response from the U.S. 
Armed and Joint Services Records Research Center (JSRRC) 
confirms that the Veteran's unit was exposed to stressful 
situations during the Veteran's presence in Vietnam.  

However, the mere fact that the Veteran was exposed to 
stressful situations during active service is not in and of 
itself to warrant a grant of service connection for PTSD.  
There must also be medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a).  According to the June 
2009 VA examiner, the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  In addition, a May 2003 VA 
psychiatrist concluded that a diagnosis of PTSD was 
unwarranted and probably inappropriate due to the Veteran's 
unverifiable stressors.  A diagnosis of PTSD was also not 
assigned upon evaluation in February 2005 and September 2006.  
Without a confirmed diagnosis of PTSD, service connection is 
not warranted.  

The Board recognizes that the Veteran was diagnosed with PTSD 
in a letter from the Vet Center dated June 2003.  According 
to the therapist who wrote the letter, the Veteran's PTSD was 
a result of life-threatening stresses during the Veteran's 
tour in Vietnam.  In addition, the therapist opined that the 
Veteran used drugs and alcohol as a way to cope with his 
PTSD.  The Board does not find this opinion to be credible.  
Just because a physician or other health professional 
accepted appellant's description of his service experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  There is 
no evidence of record to corroborate the specific stressors 
referenced by the Veteran, and according to a May 2003 VA 
consultation report, the Veteran's reported stressors were 
unverifiable and far too unusual to accept at face value. 

In addition, a medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  While the therapist opined that the 
Veteran's drug and alcohol abuse were a result of PTSD 
incurred in military service, the record demonstrates that 
the Veteran had a history of drug and alcohol abuse prior to 
his enlistment with the military, suggesting that the June 
2003 opinion was based on an inaccurate factual premise.  The 
Board does not find this opinion to be credible since it is 
contradicted by the evidence of record.  

The preponderance of the evidence further demonstrates that 
the Veteran does not suffer from any other psychiatric 
disorder that manifested during, or as a result of, his 
military service.  The Board recognizes that the Veteran 
reported a history of nervousness during his April 1970 
separation examination, but there is no evidence to suggest 
that this was due to a psychiatric disability acquired during 
active duty.  Service treatment records demonstrate that the 
Veteran suffered from a history of antisocial behavior and 
substance abuse that preexisted his enlistment with the 
military.  According to the Veteran's February 1970 
psychiatric evaluation, there was no evidence of psychosis, 
neurosis, or any other disqualifying mental defect.  

The Veteran's post-service treatment records also fail to 
demonstrate that the Veteran suffers from a psychiatric 
disorder as a result of his military service.  According to a 
March 2003 treatment record, the Veteran suffered from a mood 
disorder, post-myocardial infarction.  The Veteran is not 
service-connected for a heart disorder at this time, and as 
such, he is not entitled to service connection for any 
disability that is secondary to a heart disorder.  See 38 
C.F.R. § 3.310(a).  The Veteran has also been diagnosed with 
an adjustment disorder with a history of substance abuse and 
depression with a history of polysubstance abuse.  However, 
the June 2009 VA examiner opined that these disorders were 
not a result of the Veteran's military service in the 
November 2009 addendum.  

While the record reflects that the Veteran has been diagnosed 
with a substance abuse disorder, service connection is not 
warranted for this disorder.  Compensation shall not be paid 
if a claimed disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) 
(2009).  With respect to alcohol and drug abuse, § 8052 of 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  

The Board also recognizes that the Veteran has been diagnosed 
with an antisocial personality disorder.  As already noted, a 
personality disorder is considered to be a congenital or 
developmental defect.  Congenital or developmental defects, 
such as personality disorders, are not diseases or injuries 
for the purpose of service connection.  38 C.F.R. § 3.303(c), 
4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Service connection for such a disorder may be granted if 
there is probative evidence of additional disability from 
aggravation during service.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  
However, there is no evidence of record suggesting that the 
Veteran's antisocial personality disorder was permanently 
aggravated as a result of his military service.  In addition, 
the June 2009 VA examiner indicated in the November 2009 
addendum that there was no basis for a causal connection 
between the Veteran's military service and his long history 
of antisocial behaviors.  As such, service connection for an 
antisocial personality disorder is not warranted.  

The Board recognizes that the Veteran believes he suffers 
from a psychiatric disorder as a result of his military 
service.  However, as a layperson, the Veteran is not 
competent to diagnose himself with a medical disorder and 
provide an opinion regarding etiology.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  While 
the Veteran is competent to testify to his experiences during 
military service, he is not competent to opine that his 
current adjustment disorder or mood disorder is a result of 
these experiences.  As such, the Veteran's testimony is not a 
competent opinion regarding etiology, and it does not 
demonstrate that he is entitled to service connection.  

The record also contains a number of lay statements regarding 
the Veteran's claim.  According to a letter form the 
Veteran's companion received by VA in January 2008, the 
Veteran suffered from intense nightmares and depression that 
would leave him in bed for weeks.  The record also contains a 
letter from a long-time friend of the Veteran also received 
in January 2008 that indicates that the Veteran suffers from 
depression, mood swings, insomnia and nightmares.  While the 
Board has considered these statements, they do not provide 
any evidence in support of a grant of service connection.  
The fact that the Veteran currently suffers from psychiatric 
symptomatology is not in dispute.  Rather, the issue is 
whether these symptoms exist as a result of the Veteran's 
active military service.  The testimony provided by those 
close to the Veteran does not provide any evidence in support 
of this fact.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


